In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 17‐3380

THERESA MASON‐FUNK,
                                               Plaintiff‐Appellant,

                                v.


CITY OF NEENAH, et al.,
                                            Defendants‐Appellees.


         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
    No. 1:16‐cv‐00978‐WCG — William C. Griesbach, Chief Judge. 



       ARGUED MAY 17, 2018 — DECIDED JULY 10, 2018


   Before BAUER, EASTERBROOK, and MANION, Circuit Judges.
    BAUER,  Circuit  Judge.  Brian  Flatoff’s  decision  to  take
individuals hostage at a motorcycle shop in Neenah, Wiscon‐
sin, had tragic consequences for Michael Funk. After managing
to escape from Flatoff, Funk was shot and killed in the alley‐
way  behind  the  shop  by  two  officers  of  the  Neenah  Police
2                                                      No. 17‐3380

Department (NPD), Craig Hoffer and Robert Ross. Unfortu‐
nately, they mistakenly believed Funk was Flatoff. 
   Funk’s  wife,  Theresa  Mason‐Funk,  brought  this  lawsuit
under  42  U.S.C.  §  1983  against  Officers  Hoffer  and  Ross,  as
well as the City of Neenah (collectively, Defendants), alleging
that  both  officers  used  unreasonable  and  excessive  force
against Funk. The district court granted summary judgment in
favor of Defendants, finding that the officers’ conduct was not
objectively unreasonable under the Fourth Amendment, and
that  even  if  their  conduct  was  unreasonable,  they  were
shielded  from  liability  by  qualified  immunity.  We  conclude
that the qualified immunity issue is dispositive and affirm.
                       I.  BACKGROUND
    At approximately 8:35 a.m. on December  5, 2015, Flatoff
entered  Eagle  Nation  Cycles  in  Neenah,  Wisconsin,  with  a
MAC‐10 machine pistol and took four individuals in the shop,
including Funk, hostage. Flatoff had a dispute with an individ‐
ual named Vance Dalton, and demanded that he come to the
shop. Winnebago County Dispatch notified the NPD about the
hostage situation. Numerous officers from the NPD reported
to  the  scene,  including  Lieutenant  Shawn  O’Bre;  Officer
Jonathon  Kuffel,  the  SWAT  team  leader;  Officer  Hoffer,  the
assistant SWAT team leader; and Officer Ross. Officers from
other jurisdictions also assisted the NPD.
   Officer  Ross  received  radio  communications  from  the
primary dispatcher. He was provided with information that
there were three hostages, that Flatoff’s gun was a MAC‐10,
and that he was a white male with long hair and a plaid jacket.
Officer  Hoffer  received  his  information  about  the  situation
No. 17‐3380                                                         3

through other SWAT team members who used an encrypted
SWAT team radio channel.
    When Lieutenant O’Bre arrived at the scene he instructed
the officers to set up a perimeter around the shop. The shop
had a main entrance on Main Street and a rear entrance in an
alley behind Main Street. Flatoff’s truck was parked in the alley
near the rear entrance. The officers positioned themselves and
their vehicles on both sides of the alley. Lieutenant O’Bre also
formed a “hasty response” team to enter the shop, rescue the
hostages,  and  neutralize  Flatoff.  Officer  Kuffel  was  in  com‐
mand of the hasty team, which included both Officers Hoffer
and  Ross.  The  hasty  team  became  critically  necessary  by
9:21 a.m., as Flatoff stated that if Dalton did not show up in the
next  five  minutes,  he  would  start  shooting.  Although  no
shooting  occurred,  at  9:39  a.m.,  Flatoff  repeated  this  threat,
saying everyone inside the shop would die if Dalton did not
show up in the next minute. 
     Based on these threats, Officer Kuffel determined that the
hasty team needed to enter the shop. The hasty team formed a
“stack” in the following order: (1) Lieutenant Tyrone Thomp‐
son; (2) Lieutenant O’Bre; (3) Officer Hoffer; (4) Officer Kuffel;
(5) Officer Ross. The team proceeded through the rear entrance
in its stack formation at 9:42 a.m., and upon entry, yelled to
Flatoff and the hostages “Police,” “get down, get down, get
down on the ground right now,” and “let me see your hands.”
When Funk dropped to the floor, Flatoff maneuvered behind
Funk and fired at the hasty team. Officer Hoffer’s helmet was
struck with a bullet above his right eye, and another bullet hit
a  fire  extinguisher  obstructing  the  hasty  team’s  vision.  The
hasty team exchanged some gunfire, but ultimately retreated
4                                                        No. 17‐3380

one minute after their initial entry. Only the first four members
of the hasty team made their way into the shop. 
    After retreating from the shop, Officers Hoffer and Ross
moved to the east end of the alley, while Lieutenants O’Bre,
Thompson, and Officer Kuffel went to a parking lot west of the
rear entrance to the shop. Officer Hoffer believed that the hasty
team  had  been  ambushed  and  that  there  were  no  hostages,
based on the large volume of gunfire and the lack of movement
to police commands by the hostages.
    At  9:45  a.m.,  only  minutes  after  the  hasty  team  had  re‐
treated from the shop, Flatoff instructed Funk to close the rear
door which the hasty team had left open, and warned Funk
that he would shoot him if he tried to escape. Funk went to
close the door, but immediately ran outside and dove to the
ground  near  the  rear  entrance  as  Flatoff  fired  bullets  in  his
direction.  Officers  Ross  and  Hoffer  heard  the  shots  fired  at
Funk, and assumed a position on the east side of the alley in
view of the rear entrance. 
    The  next  sequence  of  mere  seconds  was  captured  on  a
police dashcam from one of the vehicles facing the alley. Funk
took cover on the ground near Flatoff’s truck that was parked
in the alley, and eventually stood up to maneuver around the
truck. While moving around the truck, Funk retrieved a silver‐
colored handgun from his waistband holster, and held it with
both hands in a lowered position. Funk crouched near the bed
of the truck, maintaining his sight on the rear entrance. At this
point, Officers Hoffer and Ross spotted Funk with a handgun
in  his  possession.  Within  seconds  of  the  officers  spotting
someone armed near the truck, Funk turned counter‐clockwise
No. 17‐3380                                                             5

away from the rear entrance and ran across the alley. As Funk
ran  across  the  alley,  Officers  Hoffer  and  Ross  fired  at  him,
striking him in the hip and continually shooting at him as he
fell  to  the  ground.  Over  a  five‐second  period  of  shooting,
Officer Hoffer fired eight shots, hitting Funk twice, and Officer
Ross fired eleven shots, hitting Funk five times. 
    Neither Officer Hoffer, Officer Ross, nor any other member
of law enforcement gave warnings to Funk as he ran across the
alley. Funk died as a result of his gunshot wounds. 
    His  wife,  both  individually  and  in  her  capacity  as  the
personal representative of Funk’s estate, brought this lawsuit
under 42 U.S.C. § 1983, alleging a Fourth Amendment violation
of  excessive  force,  as  well  as  claims  for  battery  and  loss  of
society and companionship under Wisconsin’s wrongful death
statute. The district court granted summary judgment in favor
of Defendants. Mason‐Funk v. City of Neenah, 296 F. Supp. 3d
1006 (E.D. Wis. 2017). The court found that Officer Hoffer and
Ross did not use objectively unreasonable force. Id. at 1011–16.
Even  if  the  officers  had  used  unreasonable  force,  the  court
concluded they were entitled to qualified immunity because
the  officers  did  not  violate  a  clearly  established  right.  Id.  at
1016–22. Finally, the court did not retain jurisdiction over the
state law claims and dismissed them without prejudice. Id. at
1022.
                         II.  DISCUSSION
    Summary judgment is appropriate if the moving party has
shown there is “no genuine dispute as to any material fact,”
and is entitled to summary judgment as a matter of law. Fed.
R.  Civ.  P.  56(a).  We  review  a  grant  of  summary  judgment
6                                                      No. 17‐3380

de  novo,  construing  all  factual  disputes  and  drawing  all
reasonable inferences in favor of the non‐moving party. Kemp
v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017).
     Defendants  contend  that  they  are  entitled  to  qualified
immunity from the excessive force claims. “Qualified immu‐
nity attaches when an officialʹs conduct does not violate clearly
established  statutory  or  constitutional  rights  of  which  a
reasonable person would have known.” Kisela v. Hughes, 138 S.
Ct. 1148, 1152 (2018) (per curiam) (quoting White v. Pauly, 137
S. Ct. 548, 551 (2017) (per curiam)). “Qualified immunity gives
government  officials  breathing  room  to  make  reasonable
but mistaken judgments about open legal questions.” Ashcroft
v.  al‐Kidd,  563  U.S.  731,  743  (2011).  In  determining  whether
an  official  is  entitled  to  qualified  immunity,  we  examine
(1) whether “the official violated a statutory or constitutional
right,” and (2) whether “the right was ‘clearly established’ at
the  time  of  the  challenged  conduct.”  Id.  at  735.  We  have
discretion to choose which prong to address first, Pearson v.
Callahan, 555 U.S. 223, 236 (2009), and since the second prong
is dispositive here, we address only whether the right at issue
was clearly established.
    A right is “clearly established” when it is “sufficiently clear
that  every  reasonable  official  would  have  understood  that
what he is doing violates that right.” Mullenix v. Luna, 136 S.
Ct. 305, 308 (2015) (per curiam) (quoting Reichle v. Howards, 566
U.S. 658, 664 (2012)). The Supreme Court has reiterated time
and again that demonstrating a clearly established right does
not require pointing to a case directly on point, but “existing
precedent  must  have  placed  the  statutory  or  constitutional
question  beyond  debate.”  Kisela,  138  S.  Ct.  at  1152  (quoting
No. 17‐3380                                                          7

White,  137  S.  Ct.  at  551).  “Put  simply,  qualified  immunity
protects all but the plainly incompetent or those who know‐
ingly  violate  the  law.”  Mullenix,  136  S.  Ct.  at  308  (internal
quotation marks and citation omitted).
    Moreover, the Supreme Court has cautioned lower courts
“not to define clearly established law at a high level of general‐
ity.” al‐Kidd, 563 U.S. at 742. “[S]pecificity is especially impor‐
tant in the Fourth Amendment context, where the Court has
recognized  that  it  is  sometimes  difficult  for  an  officer  to
determine how the relevant legal doctrine, here excessive force,
will apply to the factual situation the officer confronts.” Kisela,
138 S. Ct. at 1152 (quoting Mullenix, 136 S. Ct. at 308). Excessive
force cases always depend on the particular facts at hand, and
accordingly, “police officers are entitled to qualified immunity
unless existing precedent squarely governs the specific facts at
issue.”  Id.  at  1153  (internal  quotation  marks  and  citation
omitted). 
    Finally, we note that “general statements of the law are not
inherently  incapable  of  giving  fair  and  clear  warning  to
officers.” Id. (quoting White, 137 S. Ct. at 552). In both Tennessee
v. Garner, 471 U.S. 1 (1985), and Graham v. Connor, 490 U.S. 386
(1989), the Supreme Court addressed the constitutionality of
excessive  and  deadly  force.  In  Garner,  the  Court  held  that
“[w]here  the  officer  has  probable  cause  to  believe  that  the
suspect poses a threat of serious physical harm, either to the
officer or to others, it is not constitutionally unreasonable to
prevent escape by using deadly force.” 471 U.S. at 11. Then in
Graham, the Court held that evaluating the reasonableness of
an officer’s use of force “requires careful attention to the facts
and  circumstances  of  each  particular  case,
8                                                      No. 17‐3380

including … whether the suspect poses an immediate threat to
the safety of the officers or others, and whether he is actively
resisting  arrest or  attempting to evade  arrest  by flight.”  490
U.S. at 396. However, since these two decisions, the Supreme
Court  has  made  clear  that  “Garner  and  Graham  do  not  by
themselves create clearly established law outside an obvious
case.” Kisela, 138 S. Ct. at 1152 (quoting White, 137 S. Ct. at 552).
    Mason‐Funk  argues  that  existing  case  law  put  Officers
Hoffer and Ross on notice that their conduct and use of deadly
force was unconstitutional. More specifically, she contends that
the officers were on notice (1) that they had a constitutional
obligation  in  hostage  situations  to  protect  innocents  and
distinguish between the suspect and innocents; (2) that Funk’s
conduct did not create an imminent threat justifying the use of
deadly  force;  and  (3)  that  deadly  force  may  not  be  used
without providing a warning, except in extraordinary circum‐
stances. 
    We first examine Supreme Court precedent and precedent
from  this  Circuit  to  determine  whether  a  right  was  clearly
established at the time of violation. Gill v. City of Milwaukee, 850
F.3d 335, 341 (7th Cir. 2017). Mason‐Funk relies on Garner for
the second and third propositions above—deadly force is only
permissible when the suspect poses a threat of imminent harm
to the officers or others, 471 U.S. at 11, and deadly force may be
used  to  prevent  an  escape  only  “if,  where  feasible,  some
warning has been given.” Id. at 11–12. But Mason‐Funk admits
that Garner alone does not create clearly established precedent
and that this is far from the obvious case where it might create
such precedent.
No. 17‐3380                                                            9

     In support of Garner’s general rules, Mason‐Funk directs us
to decisions where courts denied qualified immunity to officers
who used deadly force on an armed suspect despite not being
in  imminent  harm.  In  Weinmann  v.  McClone,  we  held  that
existing  precedent  established  that  a  suicidal  person  sitting
with a gun across his lap, who had not threatened an officer
with any harm, had the right to be free from the use of deadly
force. 787 F.3d 444, 451 (7th Cir. 2015). The Fourth Circuit in
Cooper v. Sheehan stated that “mere possession of a firearm by
a suspect is not enough to permit the use of deadly force,” and
held that it was clearly established that deadly force could not
be  used  when  an  armed  individual  posed  no  threat  to  the
officers, made no sudden movements, and ignored no com‐
mands. 735 F.3d 153, 159–60 (4th Cir. 2013). The court in Cooper
also noted that the officers never identified themselves. Id. at
159.  Finally,  in  Baker  v.  Putnal,  the  Fifth  Circuit  declined  to
apply  qualified  immunity  when  an  officer,  responding  to
gunshots, on a beach used deadly force on an armed individual
who made no threatening movements and merely turned in
the officer’s direction. 75 F.3d 190, 198 (5th Cir. 1996).
    In arguing that Officers Hoffer and Ross were on notice to
distinguish between innocents and suspects, and to provide a
warning  in  a  hostage  situation,  Mason‐Funk  cites  Idaho  v.
Horiuchi, 253 F.3d 359 (9th Cir. 2001), vacated as moot, 266 F.3d
979 (9th Cir. 2001). That case involved the Ruby Ridge hostage
situation where an FBI officer mistakenly killed the suspect’s
wife with a sniper rifle. 253 F.3d at 362–64. However, as noted
in the citation, that opinion was vacated as moot, and a vacated
opinion  can  hardly  be  said  to  have  clearly  established  any
constitutional right. Finally, Mason‐Funk relies on a handful of
10                                                      No. 17‐3380

district court opinions involving hostage situations to support
Horiuchi,  but  “district  court  decisions  have  no  weight  as
precedents  and  therefore  cannot  clearly  establish  a  constitu‐
tional right,” Boyd v. Owen, 481 F.3d 520, 527 (7th Cir. 2007).
    No  existing  precedent  squarely  governs  the  facts  and
circumstances that confronted Officers Hoffer and Ross. See
Kisela, 138 S. Ct. at 1153. Consequently, the officers were not on
notice that their use of deadly force on an armed individual,
without warning in a dangerous and chaotic hostage situation,
violated any clearly established right. Funk fails to cite to any
precedent, outside of a vacated Ninth Circuit opinion and a
handful  of  district  court  cases,  which  involved  a  hostage
situation.  On  this  basis  alone,  the  remaining  cases  cited  by
Funk are factually distinct and incapable of giving the officers
any fair warning that they violated a clearly established right. 
     In the circuit cases cited by Funk, the individuals armed
with guns did not pose an imminent threat to the officers based
on the context of those confrontations. However, the backdrop
here  to  the  officers’  use  of  deadly  force  was  an  active  and
dangerous hostage situation, one in which they had been shot
at by the hostage‐taker. These circumstances, absent in Garner,
Weinmann, Cooper, or Baker, posed a unique and serious threat
to  the  officers,  undermining  comparisons  to  the  aforemen‐
tioned cases. 
    To  drive  home  the  point,  it  is  worth  recounting  what
occurred in the short span of six minutes. Flatoff had continu‐
ously  made  threats  that  he  would  kill  the  hostages,  which
prompted the hasty team to act. When the hasty team encoun‐
tered Flatoff inside the shop, Officers Hoffer and Ross were
No. 17‐3380                                                        11

met  with  a  barrage  of  gunfire,  including  a  shot  that  struck
Officer Hoffer’s helmet in what he believed was not a hostage
situation, but rather an ambush. Within minutes of being shot
at,  the  officers  heard  more  gunfire  coming  from  the  rear
entrance. When Funk appeared in their line‐of‐sight holding a
gun, the officers, in a matter of seconds, concluded that Funk
was one of the people inside the shop who had shot at them
only minutes ago. 
    Simply  put,  the  facts  in  this  case  and  existing  precedent
failed to put Officers Hoffer and Ross on notice that their use
of deadly force, without a warning, on an armed individual in
a dangerous hostage situation, was unlawful. The officers did
not violate a clearly established right and they are entitled to
qualified immunity. 
                       III.  CONCLUSION
  We  AFFIRM  the  district  court’s  grant  of  summary  judg‐
ment in favor of Defendants.